Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant's Preliminary Amendment filed November 6, 2020.
Claims 14 and 26-30 have been canceled.  New claims 32-35 are acknowledged.  Claims 6, 7, 9, 10, 12, 13, 15-20 and 23-25 have been amended. 
Claims 1-13, 15-25 and 31-35 are pending in the instant application.
Claims 1-13, 15-25 and 31-35 are subject to election/restriction as detailed below:


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-13 and 15-25, drawn to a nanostructure comprising a ribonucleic acid (RNA) scaffold comprising a hexameric tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together.
Group II, claim 31, drawn to a method of producing a hexameric tetrahedral RNA nanostructure comprising: (a) forming "H"-shaped cross-over monomers, wherein each "H"-shaped cross-over monomer comprises two UA-handle three-way junctions (3WJs) linked together by a 7 base pair bridge to form the "H"-shaped cross-over monomer; (b) forming hexameric RNA nanorings, wherein each hexameric RNA nanoring includes three of the "-1"-shaped cross-over monomers; and assembling the hexameric tetrahedral RNA nanostructure, wherein the hexameric tetrahedral RNA nanostructure comprises four of the hexameric RNA nanorings linked together via the "-"-shaped cross-over monomers.
Group III, claims 32-35, drawn to a method of treating or preventing a disease in a mammal comprising administering a nanostructure comprising a ribonucleic acid (RNA) scaffold comprising a hexameric tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together to the mammal in an amount effective to treat or prevent the disease in the mammal.

This application does not comply with the requirements of unity of invention (Rules 13.1, 13.2, and 13.3) for the following reasons:  

Unity of invention exists only when the shared same or corresponding technical feature is a contribution over the prior art.  The inventions do not possess a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons:  In the instant case, Groups I-III do not avoid the prior art because a nanostructure comprising a 
WO 2008/039254 teach RNA nanorings assembled through ColE1 kissing complexes.  The nanorings of WO 2008/039254 comprise a hexameric core.
WO 2008/039254 does not a nanostructure comprising a tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together.
Li et al. teach RNA tetrahedral nanoparticles for the purpose of targeting cancer.  Li et al. teach pRNA-3WJ motif was used as a core module and placed at each of the four vertices to build RNA tetrahedrons.  Li et al. conclude that tetrahedral geometry is attractive because of their intrinsic mechanical rigidity and structural stability and these results suggest that RNA tetrahedron nanoparticles have the potential to escort imaging modules and therapeutics for in vivo cancer diagnosis and therapy.
A person of ordinary skill in the art would have been motivated to link the RNA nanorings of WO 2008/039254 using the pRNA-3WJ motif of Li et al. to design the subject matter of the present claims for the purpose of incorporating aptamers, ribozyme and siRNA into a RNA tetrahedron and with optimal functionality.  
Therefore, Groups I-III lack unity because a nanostructure comprising a ribonucleic acid (RNA) scaffold comprising a hexameric tetrahedral core, wherein the tetrahedral core comprises four hexameric RNA nanorings linked together was known in the prior art.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their recognized divergent subject matter, restriction for examination purposes as indicated is proper.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635